                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

JENNIFER BECKHAM                                                                       PLAINTIFF

vs.                                  Civil No. 4:19-cv-04070

NANCY A. BERRYHILL                                                                   DEFENDANT
Acting Commissioner, Social Security Administration

                                             ORDER

       Plaintiff has filed a complaint in this matter together with a request for leave to proceed in

forma pauperis.    After review, it is found that Plaintiff is unable to pay for the costs of

commencement of suit, and, accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to Proceed in forma pauperis

is GRANTED. The Court directs that a copy of the complaint filed herein, along with a copy of this

order, be served by Plaintiff by certified mail, return receipt requested, on Defendant, Nancy A.

Berryhill, Commissioner of the Social Security Administration, the U.S. Attorney General, and the

U.S. Attorney’s Office without prepayment of fees and costs or security therefor. Defendant is

ordered to answer within sixty (60) days from the date of service.

       IT IS SO ORDERED this 20TH day of June 2019.



                                                      /s/Barry A. Bryant
                                                      HON. BARRY A. BRYANT
                                                      UNITED STATES MAGISTRATE JUDGE
